Citation Nr: 1243271	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-17 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than May 24, 2005, for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to July 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which awarded a TDIU, effective May 24, 2005.  

This case first came before the Board in September 2010, at which time the Board remanded the matter for further development; namely, acquisition of extant treatment records and Social Security disability records.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Prior to May 24, 2005, the Veteran had a combined service-connected disability rating of 40 percent from October 2000 and of 60 percent from August 2004.

2.  The Veteran's employer indicated he was employed by them from September 1997 to September 29, 2005, but was on personal leave from May 1, 2005.  

3.  The most probative evidence does not reflect that the Veteran was unable to obtain or retain gainful employment prior to May 24, 2005.


CONCLUSION OF LAW

Prior to May 24, 2005, the requirements for TDIU were not met.  38 U.S.C.A. §§ 1155, 5101, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.15, 4.16 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case the RO provided pre-adjudication VCAA notice on the claim for TDIU by a letter dated in November 2005.  Additional evidence was requested from the Veteran in a September 2010 letter.  Where, as here, the benefit sought has been granted and an effective date has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  In other words, once the underlying claim has been granted, the filing of a notice of disagreement with the RO's decision regarding the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in a claim for an earlier effective date, following the initial grant of VA compensation.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes VA and private medical records, VA examination reports, Social Security disability and earnings records, employment information from the Veteran's last employer, and the Veteran's lay statements. 

As discussed above, VA has considered and complied with the provisions of the VCAA.  The Veteran was an active participant in the claims process by relaying medical and lay evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Earlier effective date for a TDIU

In September 2005 the Veteran applied for Social Security disability benefits; and in October 2005 he submitted a formal claim to VA for a TDIU.  

In an August 2006 rating decision, the RO granted entitlement to individual unemployability effective May 24, 2005.  The Veteran maintains that an effective date of February 11, 2004 (the date the agency of original jurisdiction received his notice of part time employment) or, alternatively, an effective date of August 30, 2004, is warranted for the grant of TDIU.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The effective date of an award of disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

Marginal employment shall not be considered substantially gainful employment, and shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16.  

The poverty threshold for a one person household was $9,973.00 in 2005, and $9,645.00 in 2004.  Source: U.S. Department of Commerce, U.S. Census Bureau, Social, Economic, and Housing Statistics Division: Poverty. 

The Board has reviewed all the evidence in the appellant's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Prior to May 24, 2005, the Veteran was in receipt of a 30 percent rating for his service-connected posttraumatic stress disorder (PTSD), effective October 10, 2000.  His low back disability was evaluated as 10 percent disabling from October 10, 2000, 20 percent disabling from February 11, 2004, and 40 percent disabling from August 17, 2004.  The combined rating for all service-connected disabilities was 40 percent from October 10, 2000 and 60 percent from August 17, 2004 until the temporary total rating and a separate rating for sensory paresthesia of the left leg were assigned effective May 24, 2005.  The Veteran did not appeal the 40 percent evaluation or August 2004 effective date assigned to his back disability by the January 2005 rating decision, nor did he appeal the effective date of the award of service connection for his sensory paresthesia by the August 2006 rating decision.  Thus, those decisions are final.  See 38 C.F.R. § 20.302 (2012).

On VA spine examination in July 2004, the Veteran reported that he was working part time in maintenance and security at a rehabilitation hospital, and that he had been employed there for 6 years.  He reported that he also had a job in January 2004 as a route salesman, but had to give it up after two months because of his back pain from the constant truck driving.

In August 2004 the Veteran told a private physician that he was working in security and maintenance (and had been for 7 years); and a co-pay insurance form dated September 1, 2004, shows that he was employed by Health South.

On May 24, 2005, the Veteran underwent back surgery.  On VA spine examination done in November 2005, the Veteran reported that he had stopped working in April of 2005.

In a letter dated in November 2005, the RO asked the Veteran's former employer, Health South, to provide the Veteran's employment information.  In its correspondence, the RO included a Request for Employment Information (VA Form 21-4192), and asked Health South to complete the document. 

In a completed VA Form 21-4192 Request for Employment Information dated in November 2005, the Veteran's last employer, Health South, reported that the Veteran had worked there from September 19, 1997, to September 29, 2005; that the Veteran had worked 8 hours per day, 32 hours per week; that his date last worked was May 1, 2005, and his date of last pay was May 7, 2005; that the Veteran had been on FMLA from August 9, 2004, to October 24, 2004; and that the Veteran had been on personal leave from May 2, 2005, to September 29, 2005.  The employer also reported that the amount earned by the Veteran during the 12 months preceding his last date of employment was $15,418.44.

In May 2007 the RO received a copy of the Veteran's Social Security earnings records, which shows earnings of $16,524.00 in calendar year 2004; and $6,975.00 in calendar year 2005.

In September 2005 the Veteran applied for Social Security disability benefits; and in October 2005 he submitted a formal claim to VA for TDIU.  In both claims he reported that he had stopped working on April 26, 2005.

The record contains medical and lay evidence of occupational impairment due to the Veteran's service-connected low back disability prior to May 2005; however, according to the Veteran's Social Security earnings record and the report from his last employer, the Veteran had substantially gainful employment until May 1, 2005.  Indeed, his official Social Security earnings in 2004 and 2005 were well above U.S. Poverty Guidelines.  Social Security earnings in 2004 were $16,524.00; nearly $7,000.00 more than the 2004 poverty threshold of $9,645.00 per annum.  And while the Veteran's 2005 Social Security earnings were $6,975.00, according to the Veteran this was earnings as of April 26, 2005.  As the evidence suggests the Veteran worked a total of 4 months in 2005 (until May 1, 2005 per the Veteran's employer), this would equate, per month, to $1,743.00 or "substantially gainful employment" for each of those 4 months, since it far exceeds the prorated 2005 poverty threshold amount of $831.00 per month ($9,973.00 divided by 12 months).

While the Veteran alleges he last worked in April 2005, the Board accords more probative weight to the report from his employer indicating he stopped working on May 1, 2005, but remained on personal leave until September 2005.  In any event, the Veteran did not meet the requirements for a TDIU pursuant to 38 C.F.R. § 4.16(a) prior to May 24, 2005, and the evidence of record does not reflect that he was unable to obtain or retain gainful employment due solely to service-connected disability prior to his surgery on May 24, 2005, and certainly not in February or August 2004, when he was still employed.  Thus, referral for consideration of entitlement to a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) or 38 C.F.R. § 3.321(b) is not warranted, as the Veteran was not shown to be factually unemployable prior to May 24, 2005.  Accordingly, the appeal is denied.

To the extent that there is a question of whether the effective date should correspond to the date he last worked, May 1, 2005, without regard to his remaining on the employment rolls until September 2005, the Board finds that referral for extra-schedular consideration would serve no useful purpose.  In this regard, the date of payment begins the first of the month following the effective date of the award.  38 C.F.R. § 3.31 (payment of monetary benefits based on original or increased awards of compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective).  Thus, regardless of whether the effective date of his TDIU is May 1, 2005 or May 24, 2005, no payment would be made for the period prior to June 1, 2005.  As the Veteran has already been paid the 100 percent rate based on an effective date in May 2005, no additional benefit would flow to the Veteran by awarding a May 1, 2005 effective date.  See Winters v. West, 12 Vet. App. 203, 208 (1999) (en banc) ("[A] remand is not required in those situations where doing so would result in the imposition of unnecessary burdens on the [Board] without the possibility of any benefits flowing to the appellant."); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, a remand for consideration of an extra-schedular TDIU rating from May 1, 2005 would serve no useful purpose.
 
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to an effective date earlier than May 24, 2005 for the grant of TDIU is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


